On February 23, 2000, the Defendant was sentenced to thirty (30) years in the Montana State Prison, with ten (10) years suspended. The defendant is not eligible for parole until he completes the sexual offender treatment program.
On August 24, 2000, the Defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by David Stenerson. The state was represented by Geoffrey Mahar.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence is amended to fifty (50) years in the Montana State Prison, with thirty (30) years suspended. Further, the Board lifts the parole restriction. As long as the defendant remains in some type of a sexual offender treatment program, he can be in thát program within a community setting. The Board imposes an additional condition on this sentence, and that is that the defendant may not reside, or at any time be present, in Ravalli County or any county that is adjacent to or within fifty (50) miles of Ravalli County.
*40Hon. Ted L. Mizner, District Court Judge